Citation Nr: 9901132	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  94-41 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a lumbar disc 
disease with degenerative arthritis.

2.  Entitlement to an increased disability evaluation for old 
juvenile epiphysitis of the thoracic spine, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO) in St. 
Petersburg, Florida, and St. Paul, Minnesota.  At the 
veterans request, his claims files were transferred in 
September 1996 from the RO in St. Petersburg, Florida to the 
RO in Milwaukee, Wisconsin; and, in August 1997 from the RO 
in Milwaukee, Wisconsin, to the RO in St. Paul, Minnesota.  
The veteran had active service from February 1955 to December 
1958. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends the RO erred in denying the benefits 
sought on appeal.  Specifically, he contends that he is 
entitled to an increased disability evaluation in excess of 
20 percent for his thoracic spine disability, as well as that 
he is entitled to service connection for lumbar disc disease 
with degenerative arthritis.  Thus, he requests a favorable 
determination with respect to both issues. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for a lumbar disc disease with 
degenerative arthritis is well grounded.  Furthermore, it is 
the decision of the Board that the preponderance of the 
evidence is against an award of an increased disability 
evaluation, in excess of 20 percent, for old juvenile 
epiphysitis of the thoracic spine.


FINDINGS OF FACT

1.  There is no competent medical evidence that indicates the 
veterans current lumbar disc disease with degenerative 
arthritis was manifested during service, within one year of 
separation from service, or is related to the veterans 
service connected back disabilities.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal with respect to the issue 
of an increased disability evaluation for a thoracic spine 
disability has been obtained by the RO.

3.  The veteran presents evidence of dorsal kyphosis, mild 
lower thoracic spine convex scoliosis at T9-T12, mild 
tenderness over the kyphotic area, and mild anterior wedging 
of the lower thoracic vertebral bodies with marginal 
osteophytes at multiple levels, most marked at T9-10.  
However, he is able to walk without difficulty, is able to 
forward and lateral flex his head, has lumbar spine forward 
flexion to 70 degrees and backward extension to 25 degrees, 
and is able to lateral flex and rotate, bilaterally, to 30 
and 35 degrees respectively.

4.  The evidence neither shows the veterans disability is 
characterized by complete bony fixation (ankylosis) of the 
spine at a favorable and/or unfavorable angle, nor by 
favorable or unfavorable ankylosis of the dorsal spine


CONCLUSIONS OF LAW

1.  The veterans claim of entitlement to service connection 
for a lumbar disc disease with degenerative arthritis is not 
well grounded.  38 U.S.C.A. §5107 (West 1991).

2.  The criteria for a disability evaluation in excess of 20 
percent for old juvenile epiphysitis of the thoracic spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 
5285, 5286, 5288, 5291 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Lumbar Disc Disease
with Degenerative Arthritis.

As a preliminary matter, the Board notes that most of the 
veterans service records have been incorporated into the 
veterans claims files.  However, in response to a February 
1958 RO request regarding the veterans 1956 treatment 
records from the Tachikawa Air Force Base and the Great Lakes 
Hospital, the National Personnel Records Center (NPRC) 
reported that these records may have been destroyed in the 
fire at the Records Center in 1973.  As a result, the RO 
forwarded the veteran a copy of a NA form 13055 in order to 
attempt an additional search for these records.  To the 
present, the veteran has not submitted a completed copy of 
the NA form 13055.  Therefore, the Board finds that the RO 
has undertaken all possible development to obtain such 
records.  While the absence of these records is clearly not 
helpful to the veterans claim for service connection for a 
lumbar disc disease with degenerative arthritis, the absence 
of those records does not preclude the granting of service 
connection.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (1998).  Service 
connection may also be granted if arthritis is manifested to 
a degree of 10 percent within one year of separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112,1113; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, disabilities which are found 
to be proximately due to or the result of a service connected 
disease or injury shall be service connected.  See 38 C.F.R. 
§ 3.310 (1998). 

If a condition noted during service is not shown to be 
chronic, then continuity of symptomatology after service 
generally is required for service connection.  See38 C.F.R. § 
3.303(b) (1998).  The chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the courts case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The threshold question that must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability. See Epps v. Brown, 9 Vet. App. 341 
(1996).  The nexus requirement may be satisfied by a 
presumption that certain disorders, such as cardiovascular 
disease, is manifested to a degree of 10 percent within one 
year of discharge are related to service.  See 38 C.F.R. 
§§ 3.307, 3.309; Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  In determining 
whether a claim is well grounded, the truthfulness of the 
evidence is presumed.  See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993).

With respect to the evidence of record, the veterans service 
records indicate the veteran was involved in a car accident 
in July 1956, injuring his back.  Also, October 1957 
notations show he was diagnosed with chronic low back pain 
and mild scoliosis, and January 1958 notations reveal he 
complained of a dull ache at T10-12 and was diagnosed with 
muscle strain in the thoracic-lumbar area.  More importantly, 
the records contain a January 1958 examination report by a 
private physician indicating the veteran suffered from 
congenital pathology which was aggravated by the accident, 
but that the veteran did not present evidence of 
intervertebral disc pathology.

The post-service medical evidence includes medical records 
from the VA Medical Center (VAMC) in Bay Pines, Florida, 
dated from January 1985 to January 1995 which indicate the 
veteran was treated over time for various disorders, 
including back pain.  These records contain a May 1990 
radiology report which note that the veteran presented 
evidence of early degenerative osteophytosis of L1, L4, and 
L5, and January 1991 notations which show the veteran was 
diagnosed with compression deformity of the lumbar spine and 
probable disc protrusion at L4-L5.  In addition, January 1996 
radiology reports from the Minneapolis VAMC reveal that, upon 
x-ray and magnetic resonance imaging (MRI) examinations, the 
veteran presented evidence of changes of disc dehydration at 
most lumbar levels and greater at L4-5, mild disc bulging at 
L2-3 and L3-4, and mild central disc bulging at L4-5.

An October 1996 VA examination report notes the veteran had a 
diagnosis of lumbar disc disease at L2-L5.  And, a March 1997 
VA examination report shows the veteran had old juvenile 
epiphysitis of the thoracic spine with mild anterior wedging 
at T10-12 and mild kyphosis, as well as lumbar disc disease 
at L2-L5 not related to the thoracic spine condition. 

An August 1997 VA examination report indicates that the 
findings in the above mentioned December 1996 MRI along with 
evidence of degenerative arthritis throughout the veterans 
spine, as proved by findings of osteophytes, were the cause 
of the veterans extensive back pain.  And, a subsequent 
November 1997 addendum to the August 1997 examination report, 
notes that it was the examiners opinion that the veterans 
disc degeneration along with his degenerative osteoarthritis, 
as shown by the December 1996 MRI, were the cause of the 
veterans continuous back pain.  The examiner further noted 
that it was not possible to separate with any degree of 
certainty the veterans back pain caused by the residuals of 
the 1956 accident from all other back pains.  With respect to 
the August 1997 VA examination report and its November 1997 
addendum, the Board notes that it clearly shows that the back 
pain cause to the veteran as a result of his current disc 
disability and degenerative arthritis could not be separated 
from his other back disabilities, including any service 
related disabilities.  However, and more importantly, these 
reports do not contain any medical findings that the 
veterans disc disease with degenerative arthritis is 
secondary to any of the veterans service connected back 
disabilities, is related to his 1956 injury, or is otherwise 
related to his period of service. 

Finally, during the July 1998 appeal hearing before a hearing 
officer, the veteran, his representative, and his brother 
generally attempted to link the veterans current lumbar disc 
disorder with degenerative arthritis to his 1956 in-service 
injury.  It was further noted that, as the veteran had 
complained of pain in the middle of his back since the 1956 
accident, such pain was evidence which tended to link the 
veterans disc disorder and degenerative arthritis to his 
period of service.  While the Board does not doubt the 
sincerity of these statements, the medical evidence of record 
does not support a conclusion that the veterans lumbar disc 
disease with degenerative arthritis is related to his period 
of service.  In addition, where, as in this case, the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  

The record does not reflect that the veteran, his 
representative, and his brother possess the medical training 
and expertise necessary to render an opinion as to either the 
cause or diagnosis of the veterans current lumbar disc 
disease with degenerative arthritis.  Thus, these lay 
statements alone cannot serve as a sufficient predicate upon 
which to find the veterans claim for service connection to 
be well grounded.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).

After a review of the record, the Board finds that the 
veteran has neither submitted any medical evidence showing 
that he currently suffers from a lumbar disc disease with 
degenerative arthritis which is related to a service 
connected disability or to his period of service, nor 
evidence showing his degenerative arthritis was manifested 
within one year of separation.  As the record stands, there 
is no medical opinion or evidence linking the veterans 
claimed disease to his active service.  Significantly, the 
service medical records contain a January 1958 medical report 
by a private physician specifically ruling out the existence 
of any intervertebral disc pathology.  As such the medical 
evidence supports a conclusion that the veterans lumbar disc 
disease with degenerative arthritis was first manifested many 
years following service, and there is no medical opinion or 
evidence which contradicts or refutes that conclusion.  

Therefore, the veteran has failed to satisfy an essential 
element necessary to well ground his claim, which is the 
existence of a lumbar disc disease with degenerative 
arthritis which is linked to his period of service.  A well-
grounded claim must be supported by evidence, not merely 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In the absence of competent medical evidence to 
support the claim of service connection for a lumbar disc 
disease with degenerative arthritis, the Board can only 
conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded, and the claim 
will be denied on that basis.  38 U.S.C.A. § 5107(a).  

The Board also notes that, in Epps v. Gober, the Court stated 
that a claimants burden to submit evidence sufficient to 
establish a well grounded claim is the claimants alone.  
Id. § 5107 (a), (b); Epps v. Gober, 126 F. 3d 1464 (1997).  
Giving the benefit of the doubt to a claimant does not 
relieve the claimant of carrying the burden of establishing a 
well grounded claim.  Thus, there is nothing in the text 
of section 5107 to suggest that in this case the VA has a 
further duty to assist the veteran until he meets his burden 
of establishing a well grounded claim.  See id. 

The Board views its discussion as sufficient to inform the 
veteran of the evidence which he must present in order to 
make his claim well-grounded, and the reasons why his current 
claim is inadequate.  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).

II.  Entitlement to an Increased Disability Evaluation for 
Old Juvenile Epiphysitis of the Thoracic Spine

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Veterans Appeals (Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veterans claim for an 
increased rating is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  In this regard, the Board notes that the veteran 
underwent VA examinations in October 1996, and thus, is 
satisfied that all relevant facts have been properly and 
sufficiently developed.  The Board does not know of any 
additional relevant evidence which is available.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).
 
Disability ratings are determined by applying the criteria 
set forth in the VAs Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Where 
an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).

When evaluating musculoskeletal disabilities, such as in this 
case, the VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which 
functional loss due to pain or weakness is demonstrated, and 
pain or weakness on use is not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).

In this case, in an April 1961 rating decision, a Wisconsin 
RO granted the veteran service connection and a 10 percent 
disability evaluation for kyphoscoliosis of the dorsal spine 
with residuals of juvenile epiphysitis and an anomaly of the 
first sacral segment with pseudoarthritis under Diagnostic 
Codes 5299 and 5292, effective June 1960.  And, in a June 
1976 Rating decision, the RO increased the veterans award to 
a 20 percent disability evaluation effective September 1975.  
Subsequently, in a June 1994 rating decision, a Florida RO 
recharacterized the veterans disability to kyphoscoliosis of 
the thoracic spine under Diagnostic Codes 5285 and 5291, and, 
in a December 1997 rating decision, a Minnesota RO once again 
recharacterized the veterans award to old juvenile 
epiphysitis of the thoracic spine.  At present, the veteran 
is seeking an increased disability evaluation, in excess of 
20 percent, for his thoracic spine disability.

Under Diagnostic Code (DC) 5285 a 60 percent disability 
evaluation is awarded when the veteran presents evidence of 
residuals of a vertebra fracture without cord involvement 
with abnormal mobility requiring the use of a neck brace 
(jury mast).  And, a 100 percent evaluation is awarded when 
the veteran presents evidence of residuals of a vertebra 
fracture with cord involvement, or which requires him to be 
bedridden or to wear long leg braces.  In other cases, the 
disability should be rated in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral body.  See 38 C.F.R. 
§ 4.71a, DC 5285 (1998).  In addition, under DC 5291, a 10 
percent evaluation, the maximum allowed, is warranted for 
severe limitation of motion of the dorsal spine.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5291 (1998).

However, as the veteran is currently receiving the maximum 
rating allowed for his disability under Diagnostic Codes 5285 
and 5291, the Board will take into consideration the 
applicability of other diagnostic codes in order to determine 
whether an increased disability evaluation in excess of 20 
percent is in order.  In this regard, under DC 5286, a 100 
percent evaluation is warranted for complete bony fixation 
(ankylosis) of the spine at an unfavorable angle with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type).  
And, a 60 percent evaluation is awarded for ankylosis of the 
spine at a favorable angle.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5286 (1998).  Additionally, under DC 5288, a 
30 percent evaluation is awarded for unfavorable ankylosis of 
the dorsal spine, and a 20 percent evaluation is awarded for 
favorable ankylosis of the dorsal spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5288 (1998).  

The Board notes that the below discussed evidence indicates 
the veteran presents evidence of arthritis related to his 
thoracic spine disability.   In this regard, DC 5010 provides 
that arthritis due to trauma, substantiated by x-ray 
findings, is rated as degenerative arthritis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (1998). And, degenerative 
arthritis established by x-ray findings is to be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200, etc.). See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1998).  Thus, as the criteria 
established under DC 5010 basically refer to the criteria 
under which the veteran is currently evaluated, as well as to 
the alternative criteria under which the Board will evaluate 
the veterans thoracic spine disability, DC 5010 will not be 
further considered in this decision.

With respect to the evidence of record, the claims file 
contains VA examinations dated April 1976 and May 1978 
indicating the veteran had diagnoses of kyphoscoliosis of the 
dorsal spine, residuals of juvenile epiphysitis, and first 
sacral segment pseudoarthritis.  Additionally, treatment 
records from the Bay Pines VAMC from January 1985 to January 
1995 describe the treatment the veteran received for various 
back problems and back pain complaints.  Particularly, these 
records contain a May 1990 radiology report showing the 
veteran had mild compression fracture deformities at T10-T12 
and associated early hypertrophic spur formation of the 
corresponding vertebral margins.

January 1991 VA neurological and orthopedic evaluation 
reports indicate the veteran was diagnosed with arthritis of 
the spine from the neck to the sacrum with some 
kyphoscoliosis.  In addition, the reports indicate the 
veteran had normal sensation to pin prick throughout, as well 
as had forward flexion to 40 degrees, backward extension to 
10 degrees, lateral flexion to 20 degrees and rotation to 3 
degrees.

October 1996 VA neurological and orthopedic examination 
reports note the veteran presented definite evidence of 
dorsal kyphosis, mild lower thoracic spine convex scoliosis 
at T9-T12, and mild tenderness over the kyphotic area.  
Additionally, the reports note the veteran was able to walk 
without difficulty, was able to forward and lateral flex his 
head, had lumbar spine forward flexion to 70 degrees and 
backward extension to 25 degrees, and was able to lateral 
flex and rotate, bilaterally, to 30 and 35 degrees 
respectively.  Furthermore, upon x-ray examination, the 
veteran presented evidence of mild anterior wedging of the 
lower thoracic vertebral bodies with marginal osteophytes at 
multiple levels, most marked at T9-10.

Finally, during his October 1997 appeal hearing before a 
hearing officer, the veteran and his representative testified 
that the veterans thoracic spine disability is characterized 
by degenerative spondylosis which is an act of ankylosis 
causing limitation of motion, pinching of the nerve or other 
related pain.  In this regard, the Board notes that where, as 
in this case, the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).  

After a review of the evidence of record, the Board finds 
that the veteran currently presents evidence of dorsal 
kyphosis, mild lower thoracic spine convex scoliosis at T9-
T12, mild tenderness over the kyphotic area, and mild 
anterior wedging of the lower thoracic vertebral bodies with 
marginal osteophytes at multiple levels most, marked at T9-
10.  However, he is able to walk without difficulty, is able 
to forward and lateral flex his head, has lumbar spine 
forward flexion to 70 degrees and backward extension to 25 
degrees, and is able to lateral flex and rotate bilaterally 
to 30 and 35 degrees respectively.  More importantly, there 
is no medical evidence of record indicating that the veteran 
has been diagnosed with favorable or unfavorable spine 
ankylosis. 

Thus, as the evidence neither shows the veterans disability 
is characterized by complete bony fixation (ankylosis) of the 
spine at a favorable and/or unfavorable angle, nor by 
favorable or unfavorable ankylosis of the dorsal spine, the 
veterans disability does not warrant the award of an 
increased disability evaluation in excess of 20 percent under 
Diagnostic Codes 5286 and 5288.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5288, 5286 (1998).

Additionally, in considering 38 C.F.R. §§ 4.40 and 4.45, 
which inquires about factors such as functional loss due to 
pain or weakness, excess fatigability, incoordination, pain 
on movement, and instability, see also DeLuca v. Brown, 8 
Vet. App. 202, 204- 07 (1995), the Board finds that the 
veterans current award of a 20 percent disability evaluation 
provides for the veterans painful motion and/or weakened 
movement.  Thus, as the evidence does not show the veteran 
suffers from additional functional loss due to pain or 
weakness, a disability evaluation in excess of 20 percent is 
not warranted under 38 C.F.R. § 4.40, 4.45, 4.59, and DeLuca 
v Brown, 8 Vet. App. 202 (1995). 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1), which provides procedures for assignment of an 
extra-schedular evaluation.  In the instant case, however, 
there has been no showing that the disability under 
consideration has caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise has rendered impracticable the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a lumbar disc disease with 
degenerative arthritis is denied. 

An evaluation in excess of 20 percent for old juvenile 
epiphysitis of the thoracic spine is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
